Citation Nr: 1043718	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1979 to July 1983.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims held that the scope of a 
mental health disability claim includes any mental disorder that 
may be reasonably encompassed by the claimant's description of 
the claim, reported symptoms, and other information of record.  
Therefore, the issue on appeal is recharacterized to reflect the 
numerous psychiatric diagnoses of record, including depression, 
anxiety and PTSD.

The issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  Tinnitus was not manifested in service, but was initially 
demonstrated years after service; a preponderance of the evidence 
is against a finding that the Veteran's current tinnitus is 
related to his military service.

2.  A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first post-service year; and a preponderance of the evidence is 
against a finding that the Veteran's current hearing loss 
disability is related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2010).

2.  Hearing loss disability was not incurred in or aggravated by 
military service, nor may service incurrence of sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the claims of service connection decided herein, the 
provisions of the VCAA have been fulfilled by information 
provided to the Veteran by correspondence dated in August 2003, 
December 2005 and March 2006.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio, 
supra, Pelegrini, supra.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran's service treatment records (STRs) and service 
personnel records are associated with his claims file, and 
pertinent post-service treatment records have been secured.  By 
letter dated in February 2005, the Veteran was informed of the 
consequences of failure to report for a VA examination (38 C.F.R. 
§ 3.655).  Thereafter, the Veteran failed to report for a VA 
examinations scheduled in March and September 2005.  A June 2005 
Statement of the Case (SOC) and an October 2005 Supplemental SOC 
(SSOC) notified the Veteran that he had failed to report to the 
examinations.  The Veteran did not contact the RO to arrange for 
re-scheduling after the September 2005 missed examination.  Good 
cause for his failure to report for the examinations has not been 
shown.  The Board also finds that no additional development, as 
for medical opinions or examinations is necessary.  Evidentiary 
development in this matter is complete to the extent possible.  
The Veteran has not identified any other pertinent evidence that 
remains outstanding.  VA's duty to assist is met.

Law and Regulations - Service Connection

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), are manifested to a compensable 
degree within one year following a veteran's discharge from 
active duty, they may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Controlling law provides that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Factual Background and Analysis

The Veteran served on active duty from October 1979 to July 1983.  
The Veteran's DD Form 214 notes that his military occupational 
specialty (MOS) was rifleman/marksman instructor.

During his September 1979 enlistment physical examination, 
audiometric testing revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
5
5
0

A October 1979 service treatment record revealed that the Veteran 
was fitted for ear plugs, single phlange, size medium. 

During February 1980 audiometric testing, pure tone thresholds, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
5
5
0

The Veteran was again fitted for, and received ear plugs, size 
medium. 

During his June 1983 separation physical examination, audiometric 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
5
5

All service treatment records are silent for complaints or 
findings of hearing loss or tinnitus.

Following service, the Veteran submitted a claim for VA 
compensation benefits in July 1983.  He made no complaints of 
tinnitus or hearing loss at that time.

A May 1984 VA examination report notes no complaints or findings 
related to tinnitus or hearing loss.  On examination, the ears 
were grossly normal and no hearing loss was noted.

VA treatment records dated from 2002 to 2003 note the Veteran's 
complaints of hearing loss.  Specifically, while undergoing 
inpatient treatment for substance abuse in June and July 2002, 
the Veteran was evaluated for complaints of decreased left ear 
hearing acuity.  In June, SAT (speech awareness threshold) was 15 
decibels bilaterally; SRT (speech reception threshold) was 35 
decibels in the right ear and 40 decibels in the left ear.  Word 
recognition scores were excellent at 55 decibels.  The examiner 
stated that the results were inconclusive so the Veteran 
underwent additional testing in July.  At that time, both ears 
showed bone conduction, nonoccluded contralateral ear.  An 
October 2002 audiology report notes the Veteran's complaints of 
hearing loss and tinnitus.  The Veteran reported that the first 
time he had his hearing tested was in May 2002.  A December 2002 
audiology report notes that the Veteran was evaluated for hearing 
aids.  Testing revealed poor inter-test consistency.  The Veteran 
was able to readily answer the examiner's questions, even when 
not able to view the examiner.  Moreover, acoustic reflexes were 
present in all conditions, suggesting good hearing bilaterally.  
Yet the Veteran was unresponsive to all audiometric testing.  
DPOAE (distortion-product otoacoustic emission) testing suggested 
that the Veteran's hearing was at least 30 dBs or better (normal) 
in both ears.  The examiner found that the Veteran was not a 
candidate for amplification.  

In August 2003 the Veteran was seen with complaints of left ear 
hearing fading away since 1980.  He said this was not a constant 
loss; rather, he heard sentences in broken words.  Ear nose and 
throat examination was normal.  The examiner noted that a hearing 
test done the previous June showed normal hearing and a hearing 
test completed recently showed profound hearing loss.  On 
examination, it was possible to talk to the Veteran in normal 
conversational speech; the Veteran had no problem understanding 
the examiner.  The examiner stated that the Veteran's "hearing 
test results are unbelievable."

In August 2003, the Veteran submitted a claim seeking service 
connection for (in pertinent part) tinnitus and hearing loss 
disability.  He stated that he was exposed to acoustic trauma as 
a rifle and pistol instructor in service.  

A July 2004 VA treatment record notes that the Veteran denied 
having tinnitus.

In his December 2004 notice of disagreement, the Veteran 
maintained that he had hearing loss and tinnitus that was the 
result of his exposure to constant weapons firing in service.  He 
maintained that he was placed on light duty, away from the range, 
for a period because of his hearing loss.

The Veteran was scheduled for a VA examination in March 2005.  
Notice of the examination was sent to the Veteran's address of 
record; however, he failed to report.  It was indicated that he 
refused an examination at that VA location.  In a July 2005 
statement, the Veteran indicated that a custody hearing had 
prevented him from attending the exam.  He requested that the 
exam be rescheduled.  

Thereafter, the Veteran was scheduled for a VA examination in 
September 2005.  Audiometric evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
60
80
70
LEFT
95
90
95
100
95

The examiner, a Doctor of Audiology, indicated that the results 
were non-organic data.  Bone conduction audiometry pulsed tones 
were non-organic.  Speech reception thresholds (SRT) were 
commensurate with puretone average.  The assessment was that the 
Veteran had normal hearing from 500 to 2000Hz, per SRT.  It was 
concluded that the Veteran was feigning a hearing loss.  

In a December 2005 VA Form 9, the Veteran again maintained that 
he had hearing loss and tinnitus that was the result of his 
exposure to constant weapons firing as a weapons instructor in 
service.  He maintained that he was placed on light duty, away 
from the range, at the end of his service because of his hearing 
loss.  He did not understand why his records show that his 
hearing was normal at discharge.

In a December 2005 statement, the Veteran's mother, a registered 
nurse (RN), stated that the Veteran had experienced progressive 
hearing loss over "the last 10 years."  In a January 2006 
statement, she indicated that she was a RN and a Certified Nurse 
Midwife (CNM) and worked in the fields of Obstetrics and 
Gynecology.  She stated:

Several months after [the Veteran] began working on the firing 
range with new recruits, he began to complain of not being able 
to hear clearly and was constantly raising the volume on audio 
devices.  We thought it was temporary and would begin to clear up 
after he separated from the service, but it only got worse.  

Upon review of the evidence, the Board finds that service 
connection is not warranted for tinnitus or hearing loss 
disability.

The medical evidence of record shows that the Veteran has been 
seen for tinnitus and hearing loss complaints.  It is unclear 
whether the Veteran has hearing loss disability as defined by 38 
C.F.R. § 3.385.  Regardless, as noted above, the Veteran's STRs 
are silent for any such complaints or diagnosis of tinnitus or 
hearing loss, including at separation.  The first medical 
evidence of such disability is about 19 years after service.  
Such a long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran's mother, a registered nurse, has essentially stated 
that the Veteran has had hearing loss and tinnitus since service, 
when he was exposed to acoustic trauma.  Although as a nurse she 
obviously has some education and experience in medical matters, 
she has indicated that her specialty is obstetrics and gynecology 
and has not been shown to be competent to offer an opinion, 
without further supporting medical evidence, on audiological 
matters clearly requiring the use of diagnostic testing., such as 
claiming tinnitus and hearing loss, first objectively shown many 
years after service, had their onset in service.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Veteran's 
STRs show that the audiometric tests performed during service 
revealed normal findings.  There is no indication that the 
Veteran's mother conducted any independent testing on him to 
identify/diagnose the tinnitus and/or hearing loss or that she 
has provided a medical opinion with the benefit of full review of 
his medical history or records.  Accordingly, this evidence is 
not considered competent with respect to the matter of 
identifying a current disability related to service.  See 
Jandreau, supra; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The evidence of record does not include any other medical opinion 
that a current diagnosis of tinnitus and/or hearing loss 
disability is (or might be) related to the Veteran's service, and 
does not suggest that a current diagnosis of tinnitus and/or 
hearing loss disability might be related to his service.  As 
discussed above and in compliance with the statutory duty to 
assist, the RO has attempted to schedule a compensation and 
pension examination for the Veteran to ascertain the presence and 
cause of any current tinnitus and hearing loss disability.  It 
has been noted on several occasions, following audiometric 
testing, and DPOAE testing that the Veteran has normal hearing, 
and it has been suggested that he has faked his hearing loss.  

In the absence of adequate evidence establishing a nexus between 
any current diagnoses of tinnitus and hearing loss disability and 
the Veteran's service, the Board finds that the Veteran's claims 
seeking service connection must be denied.  

The Board has considered the Veteran's own statements to the 
effect that he currently has tinnitus and hearing loss disability 
that were incurred during his military service.  He is competent 
to report observable symptoms, and thus such statements could 
potentially show continuity of symptoms such as to enable a grant 
of service connection.  However, his statements as to continuity 
are not deemed credible here.  Credible testimony is that which 
is plausible or capable of being believed. See Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. 
State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also 
Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. 
Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible 
witness is one whose statements are within reason and 
believable....") . . . The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character. See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements).  
Here, the Veteran has been inconsistent regarding his hearing 
loss.  In July 2004, he denied tinnitus.  The numerous test 
results have been inconsistent, and examiners have suggested on 
more than one occasion that the Veteran is unbelievable or 
feigning his hearing loss.  

Again, the Veteran's ears and hearing were objectively normal on 
separation.  Moreover, he did not raise a claim referable to 
tinnitus and hearing loss until 2003, 20 years after discharge.  
If he had been experiencing continuous tinnitus and hearing 
problems since service it is reasonable to expect that he would 
have initiated a claim much sooner.  Thus, continuity of 
symptomatology has not been established by either the clinical 
record or the Veteran's own statements.  With regards to 
etiology, the Board acknowledges Jandreau, supra, in which it was 
held a lay person may speak as to etiology in some limited 
circumstances in which nexus is obvious merely through lay 
observation, such as a fall leading to a broken leg.  Here, 
however, the question of causation extends beyond an immediately 
observable cause-and-effect relationship and, as such, the 
Veteran is not competent to address etiology in the present case.  

In reaching the above conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance of 
the evidence is against the claims, that doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss disability is 
denied.


REMAND

Regarding the claim for service connection for psychiatric 
disability, to include PTSD, the Veteran maintains that his 
psychiatric disability was caused by stressors that occurred 
during his military service.  In part, he maintains that he was 
constantly hazed by his platoon sergeants.  He also claims that 
he was hurt in a training exercise in the fall of 1980 in 
Okinawa, Japan.  He claims that he fell off a cliff until his 
fall was stopped by small tree; he hurt his left leg in the fall.  
The Veteran has submitted a lay statement from AL who said he 
served with the Veteran and could confirm that these alleged 
stressors occurred.  There is no indication that any attempt was 
made to verify if AL served in the same unit as the Veteran.  
Moreover, an October 1980 STR notes that the Veteran was brought 
by a rescue team for treatment of a right hip injury; there is no 
verification in the STRs that he injured his left leg.

The Veteran's STRs are negative for diagnosis of a psychiatric 
disability.  Post-service VA and private treatment records note 
that the Veteran has been diagnosed with various mental health 
disorders, including PTSD, anxiety, depression and multiple 
substance abuse.  In a September 2002 VA discharge summary, he 
was noted to have residuals of a gunshot wound to the back, and 
in another September 2002 record, reported that he had been 
living the life of a drug dealer.  In particular, in September 
2002 and April 2006 VA mental health treatment records, the 
provisional diagnoses included non-combat related PTSD.  The 
Veteran has not yet been scheduled for a VA psychiatric 
examination.  On remand, the Veteran should be scheduled for a VA 
medical examination specifically for the purpose of determining 
the etiology of any psychiatric disorder, to include PTSD.  See 
38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
another PTSD stressor questionnaire and 
requested to complete the form providing as 
many details as possible.  It should be 
indicated to the Veteran that the more 
precise the information he offers, the 
better the chances of confirming that the 
alleged stressors occurred.

Thereafter, the AMC/RO undertake necessary 
action to attempt to verify the occurrence 
of the Veteran's alleged in- service 
stressors upon which the diagnosis of PTSD 
is based pursuant to VA Training Letter 07-
02.  If further development is required, 
this REMAND, copies of the Veteran's DD 
Form 214, service personnel records, and 
any stressor statement submitted, should be 
sent by the RO to any agency or department 
that may provide such information and 
follow-up inquiries should be conducted 
accordingly.  Once received, any documents 
must be reviewed in detail for purposes of 
stressor verification and associated with 
the Veteran's claims folder.

2.  The RO/AMC should afford the Veteran a 
VA psychiatric examination by a 
psychiatrist or psychologist to determine 
whether he suffers from a current 
psychiatric disability, including PTSD, 
which is related to service.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, educational and 
occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The opinions 
provided should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  The 
AMC/RO is to provide the examiner with a 
list of confirmed stressors, if any.

a.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has PTSD related to a confirmed 
event in service.  If the Veteran is found 
to have PTSD in accordance with DSM-IV 
criteria, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for this 
diagnosis.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007.

b.  The examiner should offer an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has an acquired psychiatric 
disorder other than PTSD related to his 
military service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  The RO/AMC should then re-adjudicate 
the claim. If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


